NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




        United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604



                                  Submitted January 20, 2011*
                                   Decided January 24, 2011

                                             Before

                              RICHARD A. POSNER, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge



No. 10‐2900

UNITED STATES OF AMERICA,                             Appeal from the United States District
      Plaintiff‐Appellee,                             Court for the Northern District of Indiana,
                                                      Fort Wayne Division
       v.
                                                      No. 1:09‐CR‐89‐TLS
DANIEL C. PORTEE,
      Defendant‐Appellant.                            Theresa L. Springmann, 
                                                      Judge.

                                             ORDER

       Daniel C. Portee was in handcuffs on the porch of his apartment building in Fort Wayne,
Indiana, when police officers entered his unit without a warrant or consent and found the rifle
Portee had hidden inside moments before.  After the district court denied Portee’s motion to
suppress, he entered a conditional guilty plea to possession of a firearm by a felon, see 18 U.S.C.


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2900                                                                                   Page 2

§ 922(g)(1), reserving the right to challenge the suppression ruling but otherwise waiving his
direct appeal.  Portee was sentenced as an Armed Career Criminal to 15 years, the statutory
minimum.  See id. § 924(e)(1).  He filed a notice of appeal, but his appointed lawyer asserts that
there are no non‐frivolous arguments and moves to withdraw.  See Anders v. California, 386 U.S.
738 (1967).  Portee has not responded to counsel’s facially adequate brief.  We limit our review
to the potential Fourth Amendment issue she discusses.  See United States v. Schuh, 289 F.3d 968,
973‐74 (7th Cir. 2002).

        Portee attracted the attention of police when he tossed a brick through an apartment
window in a high‐crime neighborhood.  He was holding the rifle when he threw the brick, and
Michael Tapp, a plainclothes officer assigned to an ATF task force, witnessed the incident while
passing by in an unmarked car.  Portee then disappeared from view, and Tapp waited for
backup before walking to the vandalized apartment, one of three units in a converted house.
Window glass from Apartment 1, a front‐facing unit, littered the porch, and there were broken
lawn chairs on the porch and alongside the house.  A woman waiting for the officers in front
of the house identified herself as the occupant of Apartment 2, the other front‐facing unit.  By
then Portee, whom one of the backup officers knew to be violent, had emerged from between
the houses carrying a broom and dustpan but no rifle.  He identified himself as the occupant
of Apartment 3, described himself as the maintenance man for the apartment house, and said
he was there to clean up the broken glass.  He was ordered to the ground and handcuffed.

        Meanwhile, the woman from Apartment 2 had told the officers that Portee and their
neighbor in Apartment 1 had been involved in a disturbance that morning.  Portee’s girlfiend,
who was highly agitated, also had been seen by Sergeant Joel Squadrito as he came through the
backyard.  As Sergeant Squadrito passed the open door to Portee’s apartment on the side of the
house, he could see that the sofa cushions were in disarray and that a bandana and spilled
drink were in the middle of the floor.  He and three other officers then entered the apartment
to check for possible victims or other persons who might still be present and armed with the
missing rifle or some other weapon.  Once inside Officer Tapp located the rifle under bed
pillows as he prepared to lift and look beneath a mattress and box spring.  The entire encounter
from throwing the brick to seizing the rifle had taken six to ten minutes.  Portee was then taken
to the police station.

       None  of  these  facts  was  in  dispute.    In  upholding  the  seizure,  the  district  court
concluded that the officers were justified in entering Portee’s apartment without a warrant
because they reasonably believed that an injured victim might be inside.  Alternatively, the
court continued, the entry could be justified as a protective sweep under Maryland v. Buie,
494 U.S. 325, 337 (1990).  The court also reasoned that the gun would be admissible under the
doctrine of inevitable discovery.
No. 10‐2900                                                                                            Page 3

        We can bypass the discussion of inevitable discovery because we would agree with the
district court’s principal conclusion that the warrantless search leading to the discovery of the
rifle was reasonable under the Fourth Amendment.  The district court found that the police
officers  entered  Portee’s  apartment  based  on  reasonable  a  belief  that  the  still‐fluid
circumstances  required  that  they  verify  that  no  one  inside  needed  their  immediate  help,
see  United  States  v.  Porter,  594  F.3d  1251,  1255  ‐56  (10th  Cir.  2010);  United  States  v.  Lenoir,
318 F.3d 725, 730 (7th Cir. 2003); United States v. Brown, 64 F.3d 1083, 1086 (7th Cir. 1995), or
posed  an  immediate  threat,  especially  with  the  rifle  unaccounted  for,  see  United  States  v.
Huddleston, 593 F.3d 596, 600 (7th Cir. 2010); United States v. Thomas, 372 F.3d 1173, 1177 (10th
Cir. 2004).  And after entering the apartment, the officers appropriately limited their quick
search to places where persons might be found.  See United States v. Tapia, 610 F.3d 505, 510 (7th
Cir. 2010); United States v. Martins, 413 F.3d 139, 149‐50 (1st Cir. 2005); Leaf v. Shelnutt, 400 F.3d
1070, 1088 (7th Cir. 2005).

       Accordingly,  we  agree  with  appellate  counsel  that  an  appellate  challenge  to  the
suppression ruling would be frivolous.  The motion to withdraw is GRANTED, and the appeal
is DISMISSED.